FILED
                              NOT FOR PUBLICATION                            DEC 28 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



RACHEL ERIKA PIZAN, a.k.a. Rachel                 No. 11-72380
Erika Alcalde, a.k.a. Rachel Erika Bigler,
a.k.a. Rachel de Alcalde, a.k.a. Rachel           Agency No. A077-970-039
Piza, a.k.a. Rachel Pizan,

               Petitioner,                        MEMORANDUM *

  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2012**

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Rachel Erika Pizan, a native and citizen of Peru, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen. Mohammed v. Gonzales, 400

F.3d 785, 791 (9th Cir. 2005). We deny the petition for review.

         The BIA did not abuse its discretion in denying Pizan’s motion to reopen

because she failed to show she was prejudiced by her counsel’s performance. See

Rojas-Garcia v. Ashcroft, 339 F.3d 814, 826 (9th Cir. 2003) (presumption of

prejudice rebutted where petitioner cannot establish plausible grounds for relief).

         In light of our disposition, we need not address Pizan’s remaining

contentions.

         We do not consider the supplemental material filed by Pizan because it is not

part of the administrative record. Dent v. Holder, 627 F.3d 365, 371 (9th Cir.

2010).

         PETITION FOR REVIEW DENIED.




                                            2                                  11-72380